Title: To George Washington from Colonel Oliver Spencer, 14 April 1779
From: Spencer, Oliver
To: Washington, George



Sir
Minisink [N.J.] April 14th 1779

“the inclosed Letter, tho’ long Neglected thro’ mistake, as the Arrangement has not yet made it’s appearance, I hope may not be too late to answer the desired end.

altho’ I wish to Serve my Country to the Utmost of my Ability, I cannot Say I’m fond of a Soldiers life. indeed if I were ever So fond, the consideration of a lonely Family, Subject to a thousand, Difficulties, and insults from the more rude Sort of mankind, must excite Some attention, at least, as well as compassion, and render the Service irksome and Disagreable; Especially when we consider that the Money which Ought to be equal to gold and Silver, is so Depreciated, that what was thought to be a little Estate a few years ago, will not now, Subsist a Family a few months. this, to Officers in the Army, must be truly Alarming and Distressing, and those who remain in the Service, that have not an independant fortune, must inevitably in a Short time reduce themselves and their Families to poverty and Want, unless Something in their favour Should Soon take place. and therefore that Duty which once call’d me to the field, now seems as loudly to call me to domestic life. Im Sorry that I am constrained to make these Observations, or give your Excellency the least Trouble on this head, but it is Impossible to forbear.” Im this moment Honor’d with your Excellency’s favour of the 9th Instant enclosing the arrangement of the two Regiments, Which I Shall Immediately communicate to the Officers concerned; Col: Malcoms Regt being arrived at this place. but I am extreemly Sorry to find that Lt Ogden, the best Officer of his rank in my Regt is left out; I had much rather have had two others⟨,⟩ that I could mention left out, than he, as he has exerted himself more this winter in recruiting than any, or all the other Officers of the Regt as well as in other Duties of the Regt there is however Several vacancies Occation’d by resignations, one of which is Cap. Edsalls who for Several reasons, Begs his resignation may be Accepted; I would therefore recommend him for that purposs. Several others probably Will Soon resign.
the Regt will be held in readiness to march when ever your Excellency Shall See fit to order it. I’m With the greatest Esteem & respect your Excellencys most Obedt Servt
O. Spencer
